Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 Sep 2022 has been entered.
 
Claim Status
Applicant’s response filed 08 Sep 2022 amends claims 18, 23, 28, and 29; thereby providing claims 18-31 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-30 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0020241) in view of An (US 2018/0288446).
For claim 18, Li discloses, A decoding method ([0042] FIG. 1 is a block diagram illustrating an example video encoding and decoding system 10) comprising: 
	obtaining a quantization parameter of at least one luma block comprising a luma sample co-located with a chroma sample selected in a current chroma block ([0066] to find the quantization group for a block with coordinates (xCb, yCb) as the top-left luma corner, the following process is defined. The luma location (xQg, yQg), specifies the top-left luma sample of a current quantization group relative to the top-left luma sample of the current picture.), 
	wherein the luma and current chroma blocks are coded in a form of a dual coding tree ([0039] e.g. In HEVC, coding tree units (CTUs) are partitioned into CUs according to a quadtree partitioning scheme. [0153] In examples where there are separate luma and chroma coding trees for a CTU); 
	determining a quantization parameter of the current chroma block based on the quantization parameter(s) of the at least one luma block ([0155] the delta QP for the chroma block may be set to the delta QP for the luma sample corresponding to the left top chroma sample of the block.); and
decoding the current chroma block using the quantization parameter of the current chroma block, wherein the chroma sample selected in the current chroma block is one of the following samples: the center-top sample; the center-left sample; and the center sample ([0155] e.g. the left top chroma sample of the block ).
Li does not disclose wherein the chroma sample selected in the current chroma block is one of the following samples: the center-top sample with coordinates (W/2, 0) from the top-left corner of the chroma block, where W is a width of the chroma block; the center-left sample with coordinates (0, H/2) from the top-left corner of the chroma block, where H is a heiqht of the chroma block; and the center sample with coordinates (W/2, H/2) from the top-left corner of the chroma block.
	However, An teaches wherein the chroma sample selected in the current chroma block is one of the following samples: the center-top sample with coordinates (W/2, 0) from the top-left corner of the chroma block, where W is a width of the chroma block; the center-left sample with coordinates (0, H/2) from the top-left corner of the chroma block, where H is a heiqht of the chroma block; and the center sample with coordinates (W/2, H/2) from the top-left corner of the chroma block. ([0039]  For example, the Intra prediction mode in top-left position and center positions can be used as candidates for the current chroma TU as shown in FIG. 10 and FIG. 11. * * * For each chroma TU, the luma Intra prediction mode for the top-left position and the center position of a corresponding luma region covering the same content can be used as candidates to determine the chroma Intra prediction mode for each chroma TU.)
	It would be obvious to a person skilled in the art to combine the An teaching to use “ top-left position and center positions can be used as candidates for the current chroma TU as shown in FIG. 10 and FIG. 11” with the teachings of Li for the predictable benefit to improve the coding efficiency for video data including both luma and chroma data.

For claim 19, Li discloses the method of claim 18, wherein obtaining a quantization parameter of at least one luma block comprising a luma sample co-located with a chroma sample selected in a current chroma block comprises: obtaining the quantization parameter of each luma block comprising a luma sample co-located with a chroma sample of a plurality of chroma samples selected in the current chroma block; determining a single quantization parameter as a function of the quantization parameters of the luma blocks [0091] In the text above, pps_cb_qp_offset and pps_cr_qp_offset are syntax elements signaled in a PPS that specify offsets to the luma quantization parameter (Qp′y) used for deriving the chroma quantization parameters (Qp′.sub.Cb and Qp′.sub.Cr). Slice_cb_qp_offset and slice_cr_qp_offset are syntax elements signaled in slice segment headers indicating differences to be added to the values of pps_cb_qp_offset and pps_cr_qp_offset when determining values of the Qp′.sub.cb and Qp′.sub.cr values..

For claim 20, Li discloses the method of claim 19, wherein determining a quantization parameter of the current chroma block based on the quantization parameter(s) of the at least one luma block comprises determining a quantization parameter of the current chroma block based on the single quantization parameter ([0091] Slice_cb_qp_offset and slice_cr_qp_offset are syntax elements signaled in slice segment headers indicating differences to be added to the values of pps_cb_qp_offset and pps_cr_qp_offset when determining values of the Qp′.sub.cb and Qp′.sub.cr values)

For claim 21, Li discloses the method of claim 18, wherein the chroma sample is selected in the current chroma block depending on a shape of the current chroma block ([0153] in examples where separate luma and chroma coding trees are allowed, separate thresholds and quantization group sizes may be defined for chroma samples.).

For claim 22, Li discloses the method of claim 19, wherein the decoding method further comprises decoding a syntax element representative of the function ([0190] For instance, video encoder 30 may obtain from the bitstream a syntax element indicating an absolute value of a luma or chroma delta QP and a syntax element indicating a sign of the luma or chroma delta QP.).

For claims 23-30, Li discloses the claimed limitations as discussed for corresponding limitations in claims 18-22.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The teachings of An disclose the amended limitations as discussed for claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485